DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/28/2022 and 12/29/2021 are considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 11,243,274.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover similar subject matter.  Both sets of claims are compared below.

Claim 1 of Present Application 17564733
Claims 1 and 3 of U.S. Patent 11,243,274
A magnetic sensor system comprising: at least one magnetic sensor that generates a first detection signal having a correspondence with a component in a predetermined direction of an external magnetic field; 
Clm 1: A magnetic sensor system comprising: at least one magnetic sensor configured to generate a detection signal having a correspondence with a component of an external magnetic field in a predetermined direction of the external magnetic field; 
an additional magnetic field generation section capable of generating at least one additional magnetic field for use in measuring a sensitivity of the at least one magnetic sensor; 
an additional magnetic field generation section configured to generate at least one additional magnetic field for use in measuring a sensitivity of the at least one magnetic sensor;



	
and a signal processing circuit that controls the additional magnetic field generation section and processes the first detection signal of the at least one magnetic sensor, 
 and a signal processing circuit configured to control the additional magnetic field generation section and process the detection signal of the at least one magnetic sensor
wherein the signal processing circuit performs sensitivity measurement processing and detection signal correction processing, the sensitivity measurement processing includes obtaining at least one data concerning a change in the first detection signal of the at least one magnetic sensor when the additional magnetic field generation section is controlled to generate the at least one additional magnetic field,
 the signal processing circuit is configured to perform sensitivity measurement processing and detection signal correction processing, the sensitivity measurement processing includes: obtaining first data concerning a change in the first detection signal when the additional magnetic field generation section generates the first additional magnetic field,





	
and measuring the sensitivity of the at least one magnetic sensor on the basis of the at least one data obtained, 
and measuring the sensitivity of the first magnetic sensor to the first additional magnetic field component on the basis of the first data
the detection signal correction processing includes performing, on the first detection signal of the at least one magnetic sensor, processing for reducing a change component attributable to the at least one additional magnetic field, to thereby generate at least one second detection signal, 
and the detection signal correction processing includes performing processing for reducing a change component attributable to the first additional magnetic field on the first detection signal and performing processing for reducing a change component attributable to the second additional magnetic field on the second detection signal.
and the signal processing circuit uses the at least one second detection signal to generate a detection value having a correspondence with a physical quantity to be detected
Clm 3: wherein the detection signal correction processing includes performing processing for subtracting an estimated value of the change component attributable to the first additional magnetic field from the first detection signal, and processing for subtracting an estimated value of the change component attributable to the second additional magnetic field from the second detection signal.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at least one corrected signal" in Line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “when a second activation condition is satisfied” in Lines 2-3 of the claim, depending on Claim 1.  By disclosing "a second activation" implies a first activation exist, however not defined in the claim.  The sequence of first, second, third, etc. is well known as defining a formation of or following in a logical order.  Therefore a second activation condition is satisfied is unclear.    
Claim 8 recites “when a third activation condition is satisfied” in Lines 2-3 of the claim, depending on Claim 1.  By disclosing "a third activation" implies a first and second activation exist, however not defined in the claim.  The sequence of first, second, third, etc. is well known as defining a formation of or following in a logical order.  Therefore a third activation condition is satisfied is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Romani et al. (US 20120153936), hereinafter ‘Romani’.

Regarding Claim 1, Romani teaches a magnetic sensor system comprising: at least one magnetic sensor that generates a first detection signal having a correspondence with a component in a predetermined direction of an external magnetic field (Claim 1 magnetic field sensor generates detection signal; Fig. 2, sensor 2  responding to external magnetic field per Para [0038]; Para [0053]; Fig. 3, 21); an additional magnetic field generation section capable of generating at least one additional magnetic field for use in measuring a sensitivity of the at least one magnetic sensor (Fig. 3, 22 internal controlled magnetic field; Para [0055] internal controlled magnetic field; Para [0040] offset strap 4 to supply controlled value integrated in sensor 2; Para [0044] compensating variations of sensitivity of the detection structure of the magnetic-field sensor 2); and a signal processing circuit that controls the additional magnetic field generation section (Fig. 2, circuit 3 which includes processing unit 19 that controls offset strap 4 that generates internal magnetic field disclosed in Para [0050]) and processes the first detection signal of the at least one magnetic sensor (Para [0052] step 20, the operations of calibration and compensation of the variations of sensitivity of the magnetic-field sensor 2 begin, Fig. 3, 20), wherein the signal processing circuit performs sensitivity measurement processing and detection signal correction processing (Para [0044] circuit 3 configured with calibration stage for compensating variations of sensitivity of the detection structure of the magnetic-field sensor 2), the sensitivity measurement processing includes obtaining at least one data concerning a change in the first detection signal of the at least one magnetic sensor when the additional magnetic field generation section is controlled to generate the at least one additional magnetic field (Fig. 3, 24 difference in first field and second field measurements), and measuring the sensitivity of the at least one magnetic sensor on the basis of the at least one data obtained (Para [0044], [0052-0058]), the detection signal correction processing includes performing, on the first detection signal of the at least one magnetic sensor, processing for reducing a change component attributable to the at least one additional magnetic field, to thereby generate at least one second detection signal (Fig. 2, circuit 3 which includes processing unit 19 that controls a change in the offset strap 4 that generates internal magnetic field disclosed in Para [0050]), and the signal processing circuit uses the at least one second detection signal to generate a detection value having a correspondence with a physical quantity to be detected (Para [0050] The processing unit 19 also generates a current-control signal S.sub.i, which it sends to the current generator 5, for controlling supply of the excitation current I.sub.exc to the offset strap 4 integrated in the magnetic-field sensor 2, and in particular for controlling generation, by means of the same offset strap 4, of the internal magnetic field H.sub.i of known and controlled value or and the processing unit 19 receives from this external control unit the information on the value of the internal magnetic field H.sub.i generated).

Regarding Claim 2, Romani teaches wherein the detection signal correction processing includes performing processing for generating the at least one second detection signal by a calculation including subtracting an estimated value of the change component attributable to the at least one additional magnetic field from the first detection signal of the at least one magnetic sensor (Para [0061-0063] may verify that the difference Diff does not depart from the expected value by more than a threshold value; new value of gain G may be determined as a function of the deviation of the value of the difference Diff from the expected value; Fig. 3, 24 subtracting value change of Fig. 2, controlled offset strap 4 from sensed value of sensor 2).

Regarding Claim 3, Romani teaches wherein the at least one additional magnetic field is at least one alternating-current magnetic field (Para [0040], [0050] connection of coil 4 to current generator 5), the first detection signal of the at least one magnetic sensor contains an alternating-current change component attributable to the at least one additional magnetic field (Fig. 2, circuit 3 which includes processing unit 19 that controls offset strap 4 that generates internal magnetic field disclosed in Para [0050]), and the detection signal correction processing generates the at least one second detection signal by performing filtering processing for reducing the change component on the first detection signal of the at least one magnetic sensor (Para [0035] control to reduce, spread of sensitivity of the magnetic-field sensor).

Regarding Claim 4, Romani teaches wherein the signal processing circuit corrects the at least one second detection signal to generate at least one corrected signal, and generates the detection value on the basis of the at least one corrected signal (Para [0050-0058] further processing of second detection signal on the basis of the external and internal magnetic field). 

Regarding Claim 5, Romani teaches wherein the at least one magnetic sensor includes one magnetic sensor (Claim 1 magnetic field sensor generates detection signal; Fig. 2, sensor 2  responding to external magnetic field per Para [0038]; Para [0053]; Fig. 3, 21), the at least one second detection signal includes one second detection signal generated from the first detection signal of the one magnetic sensor (Fig. 2, circuit 3 which includes processing unit 19 that controls a change in the offset strap 4 that generates internal magnetic field disclosed in Para [0050]), the at least one corrected signal includes one corrected signal generated by correcting the one second detection signal, and the signal processing circuit converts the one corrected signal into the detection value on the basis of a correspondence between a value of the physical quantity and the one corrected signal determined in advance (Para [0050-0058] further processing of second detection signal on the basis of the external and internal magnetic field; Para [0055] the internal magnetic field H.sub.i of known and controlled value).

Regarding Claims 7 and 8, Romani teaches wherein the sensitivity measurement processing is performed when a second activation condition is satisfied, and the second activation condition is that the first detection signal of the at least one magnetic sensor has a value in a nonlinear region or of Claim 8 wherein the sensitivity measurement processing is performed when a third activation condition is satisfied, and the third activation condition is that the first detection signal of the at least one magnetic sensor has a value outside a use range defined in advance. (Fig. 3, step 25; Para [0061-0062] verification of value of difference is expected and adjust or calibrate in response).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding Claim 6, the closest prior art fails to disclose nor would it be obvious to combine “wherein the sensitivity measurement processing is performed when a first activation condition is satisfied, the first activation condition is that a predetermined period of time has elapsed since a last correction function determination processing, and the correction function determination processing is a processing to determine a correction function for correcting the at least one second detection signal on the basis of a measurement result of a sensitivity of the at least one magnetic sensor obtained by the sensitivity measurement processing” in combination with all other limitations of the claim and base claim would render the claim allowable, in addition to overcoming the 35 U.S.C 112 and nonstatutory double patenting rejections above.
Regarding Claim 9, the closest prior art fails to disclose nor would it be obvious to combine “wherein the sensitivity measurement processing is performed when at least one of a first activation condition, a second activation condition, or a third activation condition is satisfied, the first activation condition is that a predetermined period of time has elapsed since a last correction function determination processing, the correction function determination processing is a processing to determine a correction function for correcting the at least one second detection signal on the basis of a measurement result of a sensitivity of the at least one magnetic sensor obtained by the sensitivity measurement processing, the second activation condition is that the first detection signal of the at least one magnetic sensor has a value in a nonlinear region, and the third activation condition is that the first detection signal of the at least one magnetic sensor has a value outside a use range defined in advance” in combination with all other limitations of the claim and base claim would render the claim allowable, in addition to overcoming the 35 U.S.C 112 and nonstatutory double patenting rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868